Citation Nr: 1550872	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine, spinal stenosis and herniated discs at L2-3, L3-4 and L4-5.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative change, C5-C6.


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 2008.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision, by the Roanoke, Virginia, Regional Office (RO), which granted service connection for DDD of the lumbar spine, spinal stenosis and herniated discs L2-3, L3-4, and L4-5, and degenerative change at C5/C6, each evaluated as 10 percent disabling, effective January 1, 2009.  The Veteran perfected a timely appeal to the ratings assigned.  

The July 2009 rating decision also denied service connection for bilateral hearing loss, service connection for bilateral pes planus, and service connection for refractive error myopia, as well as higher evaluations for scar right lateral eyebrow, lower extremity muscle spasms of the right and left lower extremity, pseudofolliculitis barbae, allergic rhinitis, residual scar of the right arm, hemorrhoids, and hypertension.  A notice of disagreement (NOD) was received in September 2009.  A statement of the case (SOC), addressing those issues was issued in February 2010.  However, on his March 2010 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the issues of initial ratings in excess of 10 percent for DDD of the lumbar spine and for degenerative change of C5-C6.  Therefore, the issues listed above are not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  The Veteran's low back disorder is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.  

2.  The Veteran's cervical spine disability is manifested by pain and localized tenderness; however, it is not manifested by ankylosis, disability tantamount to limitation of forward flexion to 30 degrees or less, combined range of motion to 170 degrees or less, doctor-prescribed bed rest, or neurologic deficit.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's DDD of the lumbar spine, with spinal stenosis and herniated discs L2-3, L3-4 and L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for degenerative change at C5-C6 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2008 and February 2009 from the RO to the Veteran, which were issued prior to the RO decision in July 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  A new examination has not been ordered since the record does not show either complaints or treatment that would indicate a worsening of either disorder.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The service treatment records (STRs) indicate that the Veteran was seen on several occasions for complaints of low back pain.  In March 1994, the Veteran was seen for complaints of low back pain over the past 24 hours; he denied any trauma and he reported no history of previous back injury.  The assessment was lumbar strain.  When seen in November 1994, the Veteran reported a 6 month history of low back pain; he also reported some radiation of pain into the buttocks.  X-ray study of the lumbar spine was negative.  The assessment was mechanical low back pain.  The Veteran was seen in December 2006 for complaints of neck pain and low back pain; following evaluation, he was diagnosed with segmental dysfunction of the cervical region, and segmental dysfunction of the lumbar region.  In May 2007, he was diagnosed with intervertebral disc degeneration of the lumbar spine.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in December 2008.  In conjunction with the claim, the Veteran was afforded a VA examination in January 2009.  The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran indicated that he started having low back pain in 1992 from wear and tear physical training and running over the years.  The Veteran also reported being involved in a motor vehicular accident in 2002 in Macedonia; thereafter, he developed chronic low back pain.  The Veteran related that he goes to the chiropractor once a week for low back manipulation.  At that time, the Veteran indicated that he has also been treated with Stretches. The Veteran reported numbness and paresthesias in the past, which have resolved.  The Veteran reported that he currently had symptoms of decreased motion stiffness weakness spasms and pain.  He reported one episode in 2007 where the pain radiated to the left leg posterior to the toes.  It was noted that the Veteran had MRI low back thru private doctor following an emergency department visit on April 12, 2007; an MRI of the lumbar spine, performed in April 2007, revealed congenitally narrow spinal canal with degenerative changes as described; Spinal stenosis at L3 4 Left pericentral disc herniation, and significant compression of the thecal sac and exiting nerve root at L4-5.  He denied any incapacitating episodes in the past 12 months.  The Veteran indicated that he used a back brace.  

On examination, the neck was normal, supple with no masses.  The spine and associated musculature revealed no strength deficits and normal range of motion was found at all joints, without change in range of motion from pain, fatigue, weakness, and lack of endurance or incoordination.  Posture and gait were normal.  There were no signs of abnormal weight bearing.  Range of motion in the cervical spine revealed flexion from 0 degrees to 45 degrees, extension from 0 degrees to 35 degrees, right lateral flexion from 0 degrees to 30 degrees, left lateral flexion from 0 degrees to 40 degrees, right lateral rotation from 0 degrees to 40 degrees, and left lateral rotation from 0 degrees to 45 degrees.  The lumbar spine had flexion from 0 degrees to 90 degrees, with pain.  Extension was from 0 degrees to 15 degrees, with pain.  Right lateral flexion was from 0 degrees to 25 degrees, with pain starting at 20 degrees, and left lateral flexion was from 0 degrees to 20 degrees.  Lateral rotation was from 0 degrees to 25 degrees, bilaterally.  There was no additional loss of motion on repetitive use of the joint.  The combined range of motion was 200 degrees.  Lasegue's sign was positive.  There was no objective evidence of pain, swelling, tenderness or instability.  Reflexes were normal, with normal sensation to light touch, pain and vibration; motor function was 5/5.  The pertinent diagnoses were DDD lumbar spine, Lumbar spinal stenosis, and Herniated lumbar discs L2-3 L3-4 and L4-5.  There are no strength deficits, and normal range of motion was found at all joints without change in range of motion from pain, fatigue, weakness, lack of endurance or incoordination unless specified in the physical examination as recorded in this report.  The examiner stated that it would be pure speculation to express additional limitation due to repetitive movement or flare-ups.  

Received in March 2010 were private chiropractic treatment reports, dated from August 2009 to February 2010.  These records show that the Veteran received physical therapy and rehabilitation treatment for his cervical and lumbar spine disabilities.  In February 2010, it was noted that application of manual manipulation of the spine was administered in order to realign aligned segments of the spine causing nerve root compression.  These records do not contain information helpful to the evaluation of the Veteran's disabilities.  There were not range of motion tests performed and no evidence of neurological deficit.  

Received in August 2015 were VA outpatient treatment reports dated from November 2008 to December 2014, reflecting treatment primarily for an unrelated disorder, sleep apnea.  These records do not reflect any complaints of or treatment for the low back or cervical spine.  

III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his cervical spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  After review of the evidentiary record, and for the reasons set out below, the Board concludes that the Veteran's disorders have not significantly changed; therefore, uniform evaluations is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, are to be considered only in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  DDD-Lumbar spine.

As noted in the introduction section, by a rating action in July 2009, the RO assigned a 10 percent rating to the Veteran's lumbar spine disorder under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5243.  The Schedule for Rating Criteria mandates that disabilities of the spine rated under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

It is noted that diseases and injuries of the spine should be evaluated upon any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). (As noted in the introduction, the Veteran has been separately rated for radiculopathy, which rating has not been developed for the Board's review.)

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Under the regulations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After a review of the record, the Board finds that the Veteran's DDD of the lumbar spine does not warrant a rating in excess of 10 percent under the general formula.  As cited above, to receive a higher 20 percent rating, forward flexion must be greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine must not be greater than 120 degrees; or there must be muscle spasm or guarding severe enough to result to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The most probative evidence of record consists of the January 2009 VA examination.  The main complaints pertinent to the Veteran's back are of pain, stiffness, spams and weakness.  On examination, the Veteran had forward flexion of the spine to 90 degrees with pain; extension to 15 degrees with pain; left lateral extension to 20 degrees; right lateral extension to 25 degrees; and bilateral lateral rotation to 25 degrees.  He reported no functional impairment of the lumbar spine following repetitive movements, and he denied any incapacitating episodes.  In addition, there were no muscles spasms, weakness, or tenderness in the low back area.  The neurologic examination was completely within normal limits, except for positive Lasegue's sign.  There was no objective evidence of pain, swelling, tenderness or instability.   Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

In addition, the January 2009 VA examination report did not report any neurological defects, including any bowel and bladder complaints.  Although the Veteran complained of radiating pain, on physical examination, there was no evidence of any neurologic deficits or abnormalities.  Therefore, the Board finds that there is no evidence of associated objective neurologic abnormalities to be separately evaluated under an appropriate diagnostic code.  As for rating the Veteran's disability under Diagnostic Code 5243 for intervertebral disc disease, the Board finds that the evidence of record does not demonstrate that the Veteran's lumbar spine disability results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In fact, during the January 2009 examination, the Veteran specifically denied any incapacitating episodes over the past 12 months.  As such, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5243.  

Finally, the Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the Veteran's service-connected back disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Under Secretary for Benefits or the Director of the Compensation and Pension Service under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a rating in excess of 10 percent disabling for DDD of the lumbar spine, spinal stenosis and herniated discs at L2-3, L3-4 and L4-5.  See Gilbert, supra.  

B.  Degenerative Change-Cervical Spine.

The Veteran's service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, DC 5242 (2015), for degenerative change, C5-C6.  The Board notes that, in order to afford the Veteran the highest possible disability rating, the Board will consider all potentially applicable diagnostic codes, including those that evaluate disc disease.  

Degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and encompassing Diagnostic Codes 5235 through 5242, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

A 10 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  Id.  

The Veteran's cervical spine disorder may also be evaluated under Diagnostic Code 5243, intervertebral disc syndrome.  Under these rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.  

After reviewing the record, the Board concludes that a rating in excess of 10 percent is not warranted.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his cervical spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 30 degrees or less or that the Veteran's combined range of motion is 170 degrees or less, and the disability is not such as to warrant a higher rating even after consideration of functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  There is no suggestion in the record that functional losses cause problems that equate to limitation of flexion to 30 degrees or less, or combined range of motion to 120 degrees or less.  In sum, a higher rating is not warranted under the criteria.  

The Board further finds that a separate rating for any associated objective neurologic abnormalities is also not warranted as there is no competent evidence of any neurologic deficit associated with the cervical spine disorder.  Consequently, a rating in excess of 10 percent is not warranted.  

A rating under the Formula for rating disc syndrome is not warranted. The Formula for rating disc syndrome provides a rating for disc disease when there are incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not contain any report of incapacitating episodes, and there is no evidence, or even allegation, of doctor-prescribed bed rest.  Thus, a rating in excess of 10 percent is not warranted.  

In conclusion, there is no schedular basis for an evaluation in excess of 10 percent for the Veteran's cervical spine disability for any portion of the rating period on appeal.  The Board has considered whether extraschedular consideration is warranted.  An extraschedular rating may be assigned where there is evidence of exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disorder, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In other words, the schedular criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular criteria are inadequate to evaluate the Veteran's cervical spine disability.  The problems complained of by the Veteran, and reported in the record, are the very problems contemplated by the pertinent rating criteria, with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the absence of such evidence, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine, spinal stenosis and herniated discs at L2-3, L3-4 and L4-5, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for degenerative change, C5-C6, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


